Citation Nr: 1521640	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  07-05 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis of the lumbar spine.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 10, 2010.

3.  Whether the reduction of the disability rating for maculopathy and bilateral posterior subcapsular cataracts, residuals of central nervous system ocular lymphoma from 100 percent to 90 percent, effective September 1, 2014, was proper.

4.  Whether the termination of entitlement to special monthly compensation effective September 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified before a Decision Review Officer (DRO) at a June 2007 hearing and before a Veterans Law Judge (VLJ) at a June 2009 hearing.  Hearing transcripts have been associated with the claims file.  In November 2010, the Veteran was informed that the VLJ who had conducted the June 2009 hearing was no longer employed at the Board and he was offered the opportunity for another hearing.  He indicated in a November 2010 response that he did not desire another hearing.
 
In August 2009 and April 2013, the Board remanded the case for further development.
 
In July 2013, the RO granted a TDIU effective March 10, 2010.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Following the most recent supplemental statement of the case, in August 2013, the Veteran submitted additional evidence with a waiver of review by the agency of original jurisdiction (AOJ).  The Veteran's representative also waived AOJ review in April 2015.  See 38 C.F.R. § 20.1304(c) (2014).

In July 2014, the Veteran submitted a timely notice of disagreement (NOD) with the RO's June 2014 rating decision that reduced the disability rating for maculopathy and bilateral posterior subcapsular cataracts, residuals of central nervous system ocular lymphoma and terminated entitlement to special monthly compensation.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding these issues.  Because the July 2014 NOD placed the issues in appellate status, they must be remanded for the AOJ to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issues of (i) whether the reduction of the disability rating for maculopathy and bilateral posterior subcapsular cataracts, residuals of central nervous system ocular lymphoma from 100 percent to 90 percent, effective September 1, 2014, was proper; (ii) whether the termination of entitlement to special monthly compensation effective September 1, 2014, was proper; and (iii) entitlement to a TDIU are REMANDED to the AOJ.


FINDING OF FACT

Spondylolisthesis of the lumbar spine is related to active military service.


CONCLUSION OF LAW

The criteria for service connection for spondylolisthesis of the lumbar spine have been met.  38 U.S.C.A. §§ 1111, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he injured his back while seeking cover during rocket attacks in the Republic of Vietnam.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

I. Current Disability

The first requirement of service connection, a current disability, is satisfied.

A September 2004 State of Wisconsin disability report of a joint examination, based on x-ray study, showed a diagnosis of grade 1 spondylolisthesis of L5-S1.  Significantly, the May 2013 VA examiner explained that the Veteran's spondylolisthesis is a congenital disease.

II. Disease or Injury Incurred in Service
The second requirement of service connection, in-service incurrence or aggravation of a disease or injury, is satisfied.

VA presumes that veterans are in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  
While the congenital nature of the Veteran's spondylolisthesis suggests that it existed prior to service, the presumption of soundness is still for application.  See VAOPGCPREC 82-90, 2 (July 18, 1990); O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014).

The Veteran's November 1965 entrance examination is silent as to back problems.  On clinical evaluation, the he was without defect.  A contemporaneous report of medical history shows that the Veteran denied a history of back problems.

As a back disability, to include spondylolisthesis was not "noted" upon entrance to service the presumption of soundness applies and the case is not one for basic service aggravation.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Cf. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).

VA may rebut the presumption of soundness in the Veteran's specific case by (1) clear and unmistakable evidence that spondylolisthesis preexisted service; and (2) clear and unmistakable evidence that spondylolisthesis was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

The first prong of the presumption of soundness is rebutted because the Veteran's spondylolisthesis is a congenital disease.  See O'Bryan, 771 F.3d at 1381 ("In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary.").

The second prong of the presumption of soundness is not rebutted because it is at least debatable that the Veteran's spondylolisthesis was aggravated during service.

The Veteran asserts that he injured his back while seeking cover during rocket attacks in the Republic of Vietnam.  See, e.g., Hearing transcript, 11-15 (June 2009).  The Veteran submitted photographs that he took during service in Vietnam that show the aftermath of such attacks and him holding exploded rocket shells.  The Veteran reported that his separation medical examination was rushed and that no tests were performed.  See Statement (Aug. 2008).

In September 2009, a VA examiner opined that it was less likely than not that the Veteran's service permanently aggravated his spondylolisthesis.  In May 2013, a VA examiner opined that it was likely that the Veteran's service aggravated his spondylolisthesis, but that the aggravation was not permanent.  The rationale was that the Veteran did not report symptoms of back pain on separation from service and was able to work initially following discharge.

Neither the September 2009, nor the May 2013 VA examiners' opinions provide conclusive evidence that the Veteran's spondylolisthesis was not aggravated during service.  To that end, the absence of a back problem on separation from service and the ability to work after service do not foreclose the possibility of in-service aggravation, especially in light of the fact that the Veteran's back injury is consistent with the circumstances, conditions, or hardships of his combat service in the Republic of Vietnam.  See 38 U.S.C. 1154(b) (West 2014).  Accordingly, the second prong of the presumption of soundness is not rebutted.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the presumption is not rebutted, the Veteran's spondylolisthesis is presumed to have been incurred in service, and the central issue becomes whether the spondylolisthesis incurred in service is related to the current spondylolisthesis.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2013) (a present disability and nexus must still be shown even when the presumption of soundness is not rebutted).

III. Nexus

The third requirement for service connection, a "nexus" between the in-service disease and the current disability, is satisfied.

The Veteran has given a history of progressive back problems since service.  His back began to interfere with his work shortly after service: his back would give out after welding for an extended period of time.  In the early 1980s, he was denied employment when a pre-employment examination revealed spondylolisthesis.  See, e.g., Hearing transcript, 12-13 (June 2009).  The Veteran subsequently sustained several work-related back injuries.  The Social Security Administration (SSA) ultimately found that the Veteran has been disabled since 2004 due to his back disability.

In September 2009 and May 2013, VA examiners opined that the Veteran's current spondylolisthesis preexisted service.  As such, these opinions support a nexus between the in-service spondylolisthesis and the current spondylolisthesis.  In fact, the May 2013 VA examiner stated that the available record, the Veteran's explanation of symptoms, and his history of back problems suggest that his spondylolisthesis was symptomatic and degenerative in service with likely further impairments anticipated following discharge.

The Veteran's statements, along with the September 2009 and May 2013 medical opinions are afforded sufficient evidentiary value to support a nexus between his current disability and his in-service spondylolisthesis at least to an equipoise standard.  Resolving reasonable doubt in his favor, the Board finds that the current spondylolisthesis is related to his active military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  Accordingly, service connection for spondylolisthesis of the lumbar spine is warranted.


ORDER

Service connection for spondylolisthesis of the lumbar spine is granted.


REMAND

The Veteran asserts that he has been unemployable due to his service-connected disabilities prior to March 10, 2010. 

Numerous VA examiners have offered opinions regarding the impact that the Veteran's service-connected diabetes mellitus, psychiatric disorder, and heart disease have on his employability; however, to date, an opinion regarding the impact that the Veteran's back disability has on his employability has not been obtained.  Such an opinion is pertinent to the issue of entitlement to a TDIU, especially since the SSA found that the Veteran has been disabled since 2004 primarily due to his back disability.  

As discussed in the introduction, the Veteran submitted a July 2014 NOD to the RO's June 2014 rating decision that that reduced the disability rating for maculopathy and bilateral posterior subcapsular cataracts, residuals of central nervous system ocular lymphoma and terminated entitlement to special monthly compensation.  To date, no SOC has been furnished for these issues.  As the timely NOD placed the issues in appellate status, they must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the TDIU claim.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's spondylolisthesis impacts his ability to work, both individually and in conjunction with his other service-connected disabilities, specifically so for the time period prior to March 10, 2010.

2.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2014) regarding the issues of (i) whether the reduction of the disability rating for maculopathy and bilateral posterior subcapsular cataracts, residuals of central nervous system ocular lymphoma from 100 percent to 90 percent, effective September 1, 2014, was proper and (ii) whether the termination of entitlement to special monthly compensation effective September 1, 2014, was proper.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the NOD.  If, and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.

3.  Finally, after conducting any other development deemed necessary, readjudicate any issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


